            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

GARY LEON WEBSTER                                           PLAINTIFF
ADC #114018

v.                      No. 3:20-cv-66-DPM

MARTY BOYD, Craighead County Sheriff;
ERNEST WARD, Jonesboro Police Detective;
KAREN A. RHINEHARDT, Jonesboro Police
Officer; CHANNEL 8 TELEVISION;
SUN NEWSPAPER; DAVID TALLEY, Reporter;
ST. BERNARD'S HOSPITAL; THE CITY OF
JONESBORO; WAL-MART STORES, INC.;
and Doe                                               DEFENDANTS

                               ORDER
     I recuse. The Jonesboro Sun and St. Bernard's Medical Center are
on my recusal list. The Clerk must reassign this case at random by chip
exchange.
     So Ordered.


                                                       (/
                                      D.P. Marshall Jr.
                                      United States District Judge
